AMERICAN STATE BANK
620 NORTH GRANT AVENUE
ODESSA, TEXAS
79761

September 1, 2009

Esconde Resources LP
3326 West Wadley Avenue,
Suite 3-267
Midland, Texas 79701

Esconde Energy, LLC
3326 West Wadley Avenue,
Suite 3-267
Midland, Texas 79701



      RE: Extension and Renewal of a Term Loan previously advanced by American
State Bank to Esconde Resources LP

Gentlemen:


Esconde Resources, LP (the “Borrower”), Esconde Energy, LLC (the “Guarantor”),
and American State Bank (alternatively, “ASB”, the “Bank”, or the “Lender”) have
previously entered into that certain Loan Agreement, dated as of September 28,
2006; as amended by that certain First Amendment to Loan Agreement, dated as of
September 28, 2007; as further amended by that certain Second Amendment to Loan
Agreement, dated as of November 29, 2007; as further amended by that certain
Third Amendment to Loan Agreement, dated as of November 1, 2008; and as further
amended by that certain Fourth Amendment to Loan Agreement, dated as of
March 31, 2009 (as so amended, the “ Existing Loan Agreement”).

The Existing Loan Agreement provides for a revolving line of credit loan in the
amount of One Hundred Forty-Five Thousand and No/100 Dollars ($145,000.00) (the
“Existing Revolver Loan”). The Existing Revolver Loan is evidenced by a
Revolving Line of Credit Note, dated as of September 28, 2006; as amended by
that certain Modification and Amendment of Revolving Line of Credit Note, dated
as of September 28, 2007; as further amended by that certain Second Modification
and Amendment of Revolving Line of Credit Note, dated as of November 29, 2007;
as further amended by that certain Third Modification and Amendment of Revolving
Line of Credit Note, dated as of November 1, 2008; and as further amended by
that certain Fourth Modification and Amendment of Revolving Line of Credit Note,
dated as of March 31, 2009, in the original principal amount of One Hundred
Forty-Five Thousand and No/100 Dollars ($145,000.00), which finally matures on
June 15, 2009 (as so modified and amended, the “Existing Revolver Note”). The
Existing Loan Agreement also provides for a term loan in the amount of Five
Hundred Thousand and No/100 Dollars ($500,000.00) (the “Existing Term Loan”).
The Existing Term Loan is evidenced by a Term Note, dated as of September 28,
2006, in the original principal amount of Five Hundred Thousand and No/100
Dollars ($500,000.00), which finally matures on September 28, 2010 (the
“Existing Term Note”). The Existing Revolver Loan and the Existing Term Loan are
collectively referred to herein as the “Existing Loans”. The Existing Revolver
Note and the Existing Term Note are collectively referred to herein as the
“Existing Notes”. The Existing Loans are collateralized by Deeds of Trust and
Financing Statements covering oil and gas properties owned by Borrower in
Borden, Garza, and Scurry Counties, in the State of Texas (collectively, the
AExisting Deeds of Trust@). In addition, the Existing Loans are collateralized
by an unlimited Guaranty Agreement, dated as of September 28, 2006 (the
AExisting Guaranty Agreement@), executed by Esconde Energy, LLC, a Texas limited
liability company (the AGuarantor@). The Existing Deeds of Trust and the
Existing Guaranty Agreement are collectively referred to herein as the AExisting
Security Instruments@.

At the request of the Borrower and the Guarantor, the Bank has now agreed to
consolidate the outstanding balances under the Existing Loans into one loan in
the original principal amount of Three Hundred Nine Thousand Six Hundred
Eighty-One and Eighty-Seven/100 Dollars ($309,681.87) (the “Loan”). The Loan
will be evidenced by a Term Note, of even date herewith, executed by Borrower in
favor of Bank, finally maturing on December 15, 2009 (the “Note”). The Loan will
be collateralized by Borrower’s execution of Deeds of Trust, or amendments
thereto, and Financing Statements covering oil and gas properties owned by
Borrower in Borden, Garza, and Scurry Counties, in the State of Texas
(collectively, as so amended, the “Deeds of Trust”). In addition, the Loan will
be collateralized by that certain unlimited Guaranty Agreement, of even date
herewith (the “Guaranty Agreement”), to be executed by the Guarantor (the
“Guarantor”). The Deeds of Trust, any associated financing statements, and the
Guaranty Agreement are collectively referred to herein as the “Security
Instruments”. The Loan Agreement, the Note, and the Security Instruments are
referred to herein as the “Loan Documents”. To evidence this extension, the
Bank, the Borrower, and the Guarantor have agreed to this Agreement and the
other loan documents executed simultaneously herewith. The Bank’s agreement to
extend the Loan shall be subject to the satisfaction of the following terms and
conditions.

I. TERMS

Agreement

This Agreement, dated as of September 1, 2009, and any extensions, renewals, or
modifications hereof.

Borrower

Esconde Resources LP

Guarantor

Esconde Energy LLC

Bank

American State Bank

Commitment

The outstanding principal balance under the Note as of September 1, 2009. The
Borrower and the Guarantor acknowledge that the Bank has advanced all of the
principal available under the Loans and no further principal will be advanced as
the result of the execution of this Agreement.

Rate

Interest under the Note shall accrue at an annual rate equal to the American
State Bank Base Rate, plus two percentage point (2.0%), but in no event to be
less than six percent (6.0%), and in no event to exceed the “Highest Lawful
Rate” as defined in the Note. For purposes of this Agreement, the “American
State Bank Base Rate” shall mean the rate announced by Bank as its base lending
rate as of the beginning of each Business Day, as hereinafter defined, (and for
holidays or weekends, the American State Bank Base Rate shall be the American
State Bank Base Rate as of the close of business on the most recent Business Day
immediately preceding such weekend or holiday) before all sums payable hereunder
have been paid in full. Without notice to the Borrower or any other person, the
American State Bank Base Rate may change from time to time pursuant to the
preceding sentence. The American State Bank Base Rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer. The Bank may make commercial loans or other loans at rates of interest
at, above, or below the American State Bank Base Rate. “Business Day” shall mean
any day other than a Saturday, Sunday or legal holiday for commercial banks
under the laws of the State of Texas.

Security

The Loan shall be secured by the Security Instruments.

Structure

Pursuant to the terms of the Deeds of Trust, the Bank has redirected the payment
of all proceeds of oil and gas production to the Bank. Out of such proceeds, the
Bank shall first pay interest under the Note. After accrued interest has been
paid under the Note, the Bank shall make such principal payments as it deems
necessary under the Note, as well as pay any and all expenses associated with
the Loan, including any and all legal fees incurred. The maturity date of the
Note is December 15, 2009.

Purpose

Funds from the Loan will be used to consolidate, extend, and renew the
outstanding balances due under the Existing Loans, as well as to provide a
short-term extension of the maturity date in order to allow Borrower to
refinance the debt outstanding under the Note with another financial institution
on or before the maturity date of the Note. No proceeds from the Loan shall be
used for the purpose of purchasing or carrying margin stock in violation of
Regulations G, U, or X of the Board of Governors of the Federal Reserve System.

Maturity Date

As stated, the maturity date of the Loan is December 15, 2009.

II. REPRESENTATIONS AND WARRANTIES

A. Good Standing and Identity. Borrower is a limited partnership, duly organized
and in good standing under the laws of the State of Texas. The legal name of
Borrower and its address are those reflected in the address of this Agreement.
The Guarantor is a limited liability company, duly organized and in good
standing under the laws of the State of Texas, and whose legal name is reflected
in the address of this Agreement. The Borrower and the Guarantor have the power
to own their property and to carry on their business in each jurisdiction in
which they operate.

B. Authority and Compliance. The Borrower has full power and authority to enter
into this Agreement, to make the borrowing hereunder, to execute and deliver the
Notes, and to incur the obligations provided for herein. No consent or approval
of any public authority is required as a condition to the validity of this
Agreement, the Notes, and the Security Instruments, and Borrower is in
compliance with all laws and regulatory requirements to which it is subject.

C. Litigation. With the exception of those matters described on Schedule II (C)
attached hereto, there are no proceedings pending or, to the knowledge of
Borrower, threatened before any court or administrative agency that will or may
have a material adverse effect on the financial condition or operations of
Borrower, except as disclosed to the Bank in writing prior to the date of this
Agreement.

D. Ownership of Assets. As of the date of this Agreement, Borrower has good
title to those interests covered by the Security Instruments and any other
collateral pledged and the other collateral is owned free and clear of liens.
Borrower will at all times maintain its tangible property, real and personal, in
good order and repair, taking into consideration reasonable wear and tear.

E. Taxes. All income taxes and other taxes due and payable through the date of
this Agreement have been paid prior to becoming delinquent.

F. Financial Statements. The books and records of the Borrower properly reflect
the financial condition of the Borrower in all material respects, and there has
been no material change in Borrower’s financial condition as represented in its
most recent financial statements.

G. Hazardous Wastes and Substances. To the best knowledge of the Borrower and
the Guarantor, the Borrower, the Guarantor, and their properties are in
compliance with applicable state and federal environmental laws and regulations
and the Borrower and the Guarantor are not aware of and have not received any
notice of any violation of any applicable state or federal environmental law or
regulation and there has not heretofore been filed any complaint, nor commenced
any administrative procedure, against the Borrower and the Guarantor, or any of
their predecessors, alleging a violation of any environmental law or regulation.
Currently and from time to time, the Borrower and the Guarantor, in the course
of their regular business (oil and gas exploration and production), may use or
generate on a portion of their properties materials which are Hazardous
Materials, as hereinafter defined. The Borrower and the Guarantor have and will
make a good faith attempt to comply with all applicable statutes and regulations
in the use, generation and disposal of such materials. To the best of their
knowledge, the Borrower and Guarantor have not otherwise installed, used,
generated, stored or disposed of any hazardous waste, toxic substance, asbestos
or related material on their properties. For the purposes of this Agreement, the
term “Hazardous Materials” shall be defined to include the substances set forth
in the previous sentence, as well as substances defined as “hazardous
substances” or “toxic substances” in the Comprehensive Environmental Response
Compensation and Liability Act of 1980, as amended, 42 U.S.C. §9061, et seq.,
Hazardous Materials Transportation Act, 49 U.S.C. §1802, et seq., and the
Resource Conservation and Recovery Act, 42 U.S.C. §6901, et seq., or as
“hazardous substances,” “hazardous waste” or “pollutant or contaminant” in any
other applicable federal, state or local environmental law or regulation. No
underground storage tanks or facilities exist upon any property owned by
Borrower or the Guarantor, and to the knowledge of Borrower and the Guarantor,
none of such property has ever been used for the treatment, storage, recycling,
or disposal of any Hazardous Materials.

III. CONDITIONS PRECEDENT

The provisions of this Agreement will serve as the proposed terms of the
borrowing arrangements. Prior to any funds being made available, Borrower will
execute and deliver to the Bank, in form and substance satisfactory to the Bank,
this Agreement, the Note, and the Security Instruments (collectively, the “Loan
Documents”).

IV. COVENANTS

Unless the Bank shall otherwise consent in writing, and so long as any debt
remains outstanding or the commitment still available, the Borrower and the
Guarantor shall comply with the following:

A. Borrower’s Affirmative Covenants.



  1.   Within sixty (60) days of each fiscal quarter-end, with the next fiscal
quarter ending as of September 30, 2009, the Borrower will provide to Bank
company-prepared financial statements, in form and substance satisfactory to
Bank, reflecting its financial performance, for the previous fiscal quarter.



  2.   Within one hundred twenty (120) days of transmitting any tax return to
any governmental authority, the Borrower and the Guarantor shall submit to the
Bank copies of such returns.



  3.   The Borrower and Guarantor will provide to the Bank such oil and gas
information as the Bank may reasonably request from time to time.



  4.   The Borrower and Guarantor will comply with all laws, regulations, and
governmental requirements applicable to any of their properties, business
operations, and transactions.



  5.   The Borrower and Guarantor will promptly pay any reasonable costs
incurred by the Bank in connection with the preparation or enforcement of this
Agreement, the Notes, the Security Instruments, and any other documentation
executed concurrently herewith.



  6.   The Borrower will remain in substantial compliance with any and all
environmental laws and regulations, and will not place or permit to be placed
any Hazardous Materials on any of its properties in violation of applicable
state and federal environmental laws. In the event that the Borrower should
discover any Hazardous Materials on any of its properties that could result in a
breach of the foregoing covenant, the Borrower shall notify the Bank within
three (3) days after such discovery. The Borrower shall dispose of all material
amounts of Hazardous Materials that is generated only at facilities or with
carriers that maintain valid governmental permits under the Resource
Conservation and Recovery Act, 42 U.S.C. §6901. In the event of any notice or
filing of any procedure against the Borrower alleging a violation of any
environmental law or regulation, the Borrower shall give notice to the Bank
within five (5) days after receiving notice of such notice or filing.



  7.   The Borrower will provide such other information as the Bank may
reasonably request from time to time in its sole discretion.

B. Negative Covenants.

1. Neither the Borrower nor the Guarantor shall make any change in its present
accounting method or change its present fiscal year.

2. The Borrower and Guarantor will not make any substantial change in the nature
of their business as now conducted.

3. The Borrower and Guarantor will not sell, contract to sell, convey, assign,
transfer, mortgage, pledge, hypothecate, encumber, or in any way alienate their
interest in any of the properties covered by the Deeds of Trust, without the
consent of the Bank.

V. EVENTS OF DEFAULT

The occurrence and continuing existence for ten (10) days following notification
by ASB to the Borrower of any one of the following shall constitute an Event of
Default under this Agreement and the Notes:

A. Borrower or Guarantor fails to pay when due any principal, interest, or other
amount payable under this Agreement, or any promissory notes executed or
guaranteed by the Borrower or Guarantor in favor of the Bank;

B. Any representation or warranty made by the Borrower or Guarantor hereunder or
in any related collateral security or other documents entered into with the Bank
proves to be at any time false or incorrect in any significant respect;

C. The Borrower or Guarantor fails to observe or perform any covenant,
obligation, agreement, or other provision contained herein or in any other
contract or instrument executed in connection herewith;

D. Any default or defined Event of Default shall occur under any security
agreement, deed of trust, promissory note, loan agreement or other contract or
instrument executed by the Borrower or Guarantor pursuant to, or as required by,
this Agreement;

E. Any final judgment or judgments for the payment of money is rendered against
Borrower or Guarantor and is not be satisfied or discharged at least thirty
(30) days prior to the date on which any of his assets could be lawfully sold to
satisfy such judgment or judgments, unless Borrower brings litigation to stay
same; or

F. Borrower or Guarantor or any of their affiliated companies: (a) becomes
insolvent, or suffers or consents to, or applies for the appointment of a
receiver, trustee, custodian or liquidator for itself or any of its property, or
generally fails to pay its debts as they become due, or makes a general
assignment for the benefit of creditors; or (b) files a voluntary petition in
bankruptcy, or seeking reorganization, in order to effect a plan or other
arrangement with creditors or any other relief under the Bankruptcy Reform Act,
Title 11 of the United States Code, as recodified from time to time (“Bankruptcy
Code”), or as now or hereafter in effect, or any involuntary petition or
proceeding pursuant to said Bankruptcy Code or any other applicable state or
federal law relating to bankruptcy or reorganization or other relief for debtors
is filed or commenced against Borrower; or c) files any answer admitting the
jurisdiction of the court and the material allegations of any such involuntary
petition; or (d) is adjudicated as bankrupt, under said Bankruptcy Code or any
other state or federal law relating to bankruptcy, reorganization, or other
relief for debtors.

VI. REMEDIES

If any Event of Default shall occur, any term hereof or of the Notes to the
contrary notwithstanding, the entire outstanding principal balance then due
under the Notes, shall at the Bank’s option become immediately due and payable.
In addition, the obligation, if any, of the Bank to permit further borrowings
hereunder shall immediately cease and terminate and the Bank shall have all
rights, powers, and remedies available under this Agreement, the Notes, or other
contracts or instruments executed in connection herewith, or accorded by law,
including without limitation the right to resort to any or all of the collateral
and to exercise any or all of its rights, powers, or remedies at any time and
from time to time after the occurrence of an Event of Default.

ONCE AN EVENT OF DEFAULT HAS OCCURRED, ASB MAY PURSUE THE REMEDIES PROVIDED FOR
IN THIS AGREEMENT, THE NOTES, AND THE SECURITY INSTRUMENTS WITHOUT PRESENTMENT,
DEMAND, PROTEST, NOTICE OF ACCELERATION, NOTICE OF INTENT TO ACCELERATE, NOTICE
OF PROTEST OR NOTICE OF DISHONOR, OR ANY OTHER NOTICE OF ANY KIND, ALL OF WHICH
ARE EXPRESSLY WAIVED BY BORROWER AND GUARANTOR.

Should Borrower or Guarantor be in default of, or fail to comply with any
covenant contained in this Loan Agreement, and if Borrower or Guarantor shall
fail to cure such default or fail to comply with such covenant, within ten
(10) days after the receipt of written notice of such default or failure to
comply, then, Bank may at Bank’s option, increase the interest rate provided for
in the Notes to reflect the increased monitoring by Bank and increased risk to
Bank as a result of Borrower’s or Guarantor’s non-compliance. Bank may increase
the interest rate an additional one percent for failure to comply with reporting
requirements regarding financial statement and other information as required by
this Agreement, and an additional one percent for Borrower’s or Guarantor’s
non-compliance with performance standards detailed in the financial covenants
contained in this Agreement. Nothing in this paragraph shall require or obligate
Bank to exercise this option to increase the interest rate on the Note in lieu
of any other remedy available to Bank, including that of acceleration of the
Note. If the interest rate on the Note is increased as provided for in this
paragraph, and thereafter Borrower or Guarantor achieves compliance with all of
its reporting requirements and covenants contained in this Agreement, then Bank,
upon Borrower’s or Guarantor’s written request, will reinstate the interest rate
provided for in the Note.

All rights, powers, and remedies of the Bank in connection with this Agreement,
the promissory notes or any other contract or instrument on which the Borrower
or Guarantor may at any time be obligated to the Bank (or any holder thereof)
are cumulative and not exclusive and will be in addition to any other rights,
powers, or remedies provided by law or equity, including without limitation the
right to set off any liability owing by the Bank to the Borrower or Guarantor
(including sums deposited in any deposit account of Borrower or Guarantor with
the Bank, excluding those deposit accounts held by Borrower or Guarantor as
agent for any third party) against any liability of the Borrower or Guarantor to
the Bank.

VII. WAIVER

No delay, failure, or discontinuance by the Bank, or any holder of the
promissory notes, in exercising any right, power, or remedy under this
Agreement, the Note or any other contract or instrument on which the Borrower or
Guarantor may at any time be obligated to the Bank (or any holder thereof) shall
affect or operate as waiver of such right, power or remedy. Any waiver, permit,
consent, or approval of any kind by the Bank (or any holder of the promissory
notes), or of any provisions or conditions of, or any breach or default under
this Agreement, the Note, or any other contract or instrument on which the
Borrower or Guarantor may at any time be obligated, must be in writing and shall
be effective only to the extent set forth in such writing.

VIII. NOTICES

All notices, requests, and demands given to or made upon the respective parties
must be in writing and shall be deemed to have been given or made: (a) at the
time of personal delivery thereof, (b) or two days after any of the same are
deposited in the U.S. Mail, first class and postage prepaid, addressed as
follows:

      Borrower:  
Esconde Resources LP
3327 West Wadley Avenue,
Suite 3-267
Midland, Texas 79701
Guarantor:  
Esconde Energy LLC
3327 West Wadley Avenue,
Suite 3-267
Midland, Texas 79701
ASB:  
American State Bank
Attention: Mike Marshall
620 North Grant Avenue
Odessa, Texas 79761

or other such address as any party may designate by written notice to all other
parties.

IX. SUCCESSORS AND ASSIGNS

This Agreement shall be binding on and inure to the benefit of the heirs,
executors, administrators, legal representatives, successors, and assigns of the
parties, provided, however, that this Agreement may not be assigned by the
Borrower without the prior written consent of the Bank. The Bank reserves the
right to sell, assign, transfer, negotiate, or grant participation in all or any
part of, or any interest in, the Bank’s rights and benefits under this
Agreement, the Note or any contracts or instruments relating thereto. In
connection therewith, the Bank may disclose all documents and information which
the Bank now has or may hereafter acquire relating to the loan or the promissory
notes, the Borrower, his business, or any collateral required hereunder.

X. SEVERABILITY OF PROVISIONS

If any of the provisions of this Agreement shall be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or any remaining provisions of this Agreement.



XI.   VENUE AND JURISDICTION

Any suit, action or proceeding against the Borrower arising out of or relating
to this Agreement or any judgment entered by any court in respect thereof, may
be brought or enforced in the courts of the State of Texas, County of Ector, or
in the United States District Court for the Western District of Texas, as ASB in
its sole discretion may elect, and Borrower hereby submit to the nonexclusive
jurisdiction of such courts for the purpose of any such suit, action or
proceeding. The Borrower hereby irrevocably consent to service of process in any
suit, action or proceeding in any of said courts by the mailing thereof by the
Bank by registered or certified mail, postage prepaid, to the Borrower, at the
addresses set forth herein.

THE BORROWER AND GUARANTOR HEREBY IRREVOCABLY WAIVE ANY OBJECTIONS THAT THEY MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT BROUGHT IN ANY OF SAID COURTS AND
HEREBY FURTHER IRREVOCABLY WAIVE ANY CLAIM THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

FURTHER, THE BORROWER AND GUARANTOR HEREBY IRREVOCABLY WAIVE ANY RIGHT GRANTED
BY STATUTE, RULE OR COURT OR OTHERWISE TO HAVE SUCH SUIT, ACTION, PROCEEDING, OR
ISSUE TRIED BY A JURY. THE BORROWER AND GUARANTOR HAVE WAIVED THE RIGHT TO TRIAL
BY JURY KNOWINGLY AND VOLUNTARILY, AND SUCH WAIVER SHALL BE INTERPRETED TO
ENCOMPASS INDIVIDUALLY AND COLLECTIVELY EACH INSTANCE AND EACH INSTANCE AS TO
WHICH THE RIGHT TO TRIAL BY JURY MIGHT OTHERWISE ACCRUE. THE BORROWER AND
GUARANTOR HEREBY AGREE THAT THE BANK MAY INCLUDE A COPY OF THIS PARAGRAPH IN ANY
PLEADING OR OTHER DOCUMENTATION IN ORDER TO EVIDENCE THE WAIVER PROVIDED
HEREUNDER.

XII. MISCELLANEOUS

A. Texas Law Applicable. This Agreement, the Notes, the Security Instruments,
and any contracts or instruments relating thereto, shall be governed by and
construed in accordance with the laws of the State of Texas, except to the
extent that the Bank has greater rights or remedies under federal law or the law
of any jurisdiction in which the collateral properties are located, in which
case such choice of Texas law shall not be deemed to deprive the Bank of such
rights and remedies under federal law or the law of any jurisdiction in which
the collateral properties are located, in which case such choice of Texas law
shall not be deemed to deprive the Bank of such rights and remedies as may be
available under such law.

B. Discretionary Reviews. American State Bank reserves the right to periodically
conduct a review of the Borrower’s ability to perform under the terms of the
promissory Notes and to limit or restrict future advances under the promissory
Notes.

C. Order of Application. Except as otherwise provided in the Loan Documents, all
payments and prepayments on this Note, including proceeds from the exercise of
any Rights of the Bank under the Loan Documents, shall be applied to this Note
in the following order: (i) first, to the accrued interest on this Note being
paid or prepaid; (ii) to the principal of this Note being paid or prepaid, with
the amounts so prepaid to be applied upon installments of most remote maturity;
(iii) to any remaining obligation of Borrower under the Loan Agreement, and
(iv) last, to reasonable expenses for which the Bank shall not have been
reimbursed under the Loan Documents and then to all amounts to which the Bank is
entitled to indemnification under the Loan Documents.

D. Acknowledgment of Rights; Release of Claims. Borrower and Guarantor hereby
acknowledge that as of the execution date of this Agreement: (a) they have no
defenses, claims, or set-offs to the enforcement by Lender of the liabilities,
obligations, and agreements of Borrower and Guarantor under this Agreement or
other Loan Documents; and (b) to their knowledge, Lender has fully performed all
undertakings and obligations owed to it. In consideration of Lender’s agreement
to enter into this Agreement, Borrower and Guarantor hereby irrevocably release
and forever discharge Lender and its Affiliates, and each such entity’s
respective directors, officers, employees, agents, attorneys, and
representatives (each, a “Released Person”) of and from all damages, losses,
claims, demands, liabilities, obligations, actions, or causes of action
whatsoever which Borrower may have had as of the execution date of this
Agreement against any Released Person for or because of any matter or thing
done, omitted, or suffered to be done or omitted by any of the Released Persons
prior to the execution of this Agreement of which either the Borrower or
Guarantor is aware and on account of or in any way concerning, arising out of,
or founded upon this Agreement or any other Loan Document; provided, however,
nothing in this Section 12 shall be construed as a waiver of any claims against
any Released Person that may arise from any action or omission occurring after
the execution of this Agreement by Borrower and Guarantor. This Section 12 shall
survive the termination of this Agreement and payment in full of the Obligations
thereunder.

E. Notice of Final Agreement. THIS AGREEMENT, THE NOTE, ANY CONTRACTS OR
INSTRUMENTS RELATING THERETO, REPRESENT THE ENTIRE AGREEMENT BETWEEN THE
PARTIES, AND IT IS EXPRESSLY UNDERSTOOD THAT ALL PRIOR CONVERSATIONS OR
MEMORANDA BETWEEN THE PARTIES REGARDING THE TERMS OF THIS AGREEMENT SHALL BE
SUPERSEDED BY THIS AGREEMENT. ANY AMENDMENT, APPROVAL, OR WAIVER BY ASB OF THE
TERMS OF THIS AGREEMENT, THE NOTE AND ANY CONTRACTS OR INSTRUMENTS RELATING
THERETO, MUST BE IN WRITING OR CONFIRMED WRITING, AND SHALL BE EFFECTIVE ONLY TO
THE EXTENT SPECIFICALLY SET FORTH IN SUCH WRITING. THIS AGREEMENT, IN
CONJUNCTION WITH THE NOTES AND ANY CONTRACTS OR INSTRUMENTS RELATING THERETO,
SHALL SERVE TO EVIDENCE THE TERMS OF THE ENTIRE AGREEMENT BETWEEN THE PARTIES.

{The remainder of this page is intentionally blank; signature page follows.}

Please acknowledge your acceptance of and agreement to the terms of this
Agreement by dating and executing where indicated.

Very truly yours,

AMERICAN STATE BANK

By:       /s/      Mike Marshall       
Mike Marshall
President


AGREED TO AND ACCEPTED THIS
1st DAY OF SEPTEMBER 2009

BORROWER:

ESCONDE RESOURCES LP, a Texas limited partnership

BY: ESCONDE ENERGY LLC, its general partner

By: Pierce-Hamilton Energy Partners LP, its managing member

By: Muscoda Hill Energy LLC, its general partner

By:       /s/ Lisa P. Hamilton—
Lisa P. Hamilton, President


By:       /s/ Paul W. Heard      
Paul W. Heard

Managing Member

By:       /s/ Ronnie L. Steinocher—
Ronnie L. Steinocher

Managing Member

GUARANTOR:



    ESCONDE ENERGY LLC, a Texas Limited Liability Company

By: Pierce-Hamilton Energy Partners LP, its managing member



    By: Muscoda Hill Energy LLC, its general partner

By:      /s/ Lisa P. Hamilton
Lisa P. Hamilton, President


      By:  
/s/ Paul W. Heard
   
 
   
Paul W. Heard
Managing Member

          By:_/s/ Ronnie L. Steinocher____________ } Ronnie L. Steinocher
Managing Member MAKER By:_/s/ Ronnie L. Steinocher____________     Ronnie L.
Steinocher     Managing Member MAKER

